Johnson v. State                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-145-CR

     ALEX BERNARD JOHNSON,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 155th District Court
Waller County, Texas
Trial Court # 7144
                                                                                                    

O P I N I O N
                                                                                                    

      This is an appeal by defendant Johnson from his conviction for burglary of a building,
enhanced by a prior felony conviction, for which he was assessed six and one-half years in the
Institutional Division of the Texas Department of Criminal Justice.
      Defendant appeals on one point:  "There is insufficient evidence of Appellant's guilt;
accomplice-witness testimony not corroborated by evidence tending to connect the appellant with
the offense committed."
      Defendant cites and relies on Cox v. State, (Tex. Crim. App.) 830 S.W.2d 609, which holds
that where the State relies on an accomplice-witness testimony, the evidence is insufficient unless
the testimony of the accomplice is corroborated by other evidence which tends to connect the
defendant with the offense committed.  Tex. Code Crim. Proc. Ann. art. 38.14.
      Gregg Ortega testified that a house he owned and was preparing to move into was broken into,
and a dryer and lawn mower he had placed there were stolen on the night of June 23, 1992.  He
further testified that the sheriff came to his house in the middle of the night of June 23 and told
him of the burglary; that he went with the sheriff and picked up his property; and that the property
had been taken from his house without his consent.
      Hempstead Police Chief Trahan testified that on June 24 two of his patrolmen caught three
men who had burglarized a house in Hempstead and placed them in jail; that all three men gave
statements and told where the dryer was; that defendant Johnson was one of the three
apprehended; that Johnson gave him a statement; and that Johnson signed the statement.  Chief
Trahan further testified that he interviewed the man from whom the property was recovered, and
interviewed the owner of the property, Gregg Ortega.  Chief Trahan further identified Johnson's
statement which he took, and the court admitted such statement into evidence.  Chief Trahan read
from the statement wherein defendant admitted he helped load the dryer into his pickup truck and
drove it to a "Mexican's home" and sold the dryer to the "Mexican" for $40.
      Officer Hamilton testified that he was on patrol the night of June 23 and received a report that
a residence had been burglarized; that he responded to the call; that he observed a door torn off
at the hinges at the address of the reported burglary; that he and the reportee stopped a vehicle
near the scene of the burglary and apprehended the defendant and the other two suspects and
carried them to the jail.
      The witness Collin Ragston testified that on June 23, he, Lonnie Davis and the defendant had
been getting high on rock cocaine; that he and Davis took a washer and dryer from the old Rose
Walle house; that defendant was asked by Davis and himself to haul the washer and dryer and sell
them; that the three loaded the washer and dryer from Rose Walle's house and transported them
to a Spanish man's house where they sold the washer and dryer to the Spanish man for $40; that
they went back toward the dope house to buy more drugs and that was when the law stopped them.
      The testimony of the accomplice Ragston is corroborated by an abundance of evidence which
tends to connect defendant with the offense committed, including the confession of the defendant.
      Defendant's point is without merit and is overruled.  The judgment is affirmed.
 
                                                                                     FRANK G. McDONALD
                                                                                     Chief Justice (Retired)

Before Chief Justice Thomas,
      Justice Vance, and
      Chief Justice McDonald (Retired)
Affirmed
Opinion delivered and filed January 19, 1994
Do not publish
 

;                                                      BOBBY L. CUMMINGS
                                                                                 Justice

Before Justice Cummings and
          Justice Vance
          (Chief Justice Thomas not participating)
Affirmed
Opinion delivered and filed November 18, 1992
Do not publish